UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2303



ELI YECHESKEL; KAREN YECHESKEL,

                                           Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal From the United States Tax Court.    (Tax Ct. No. 95-10938)


Submitted:   May 19, 1998              Decided:     February 10, 1999


Before WILKINS and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eli Yecheskel, Karen Yecheskel, Appellants Pro Se. William Sears
Estabrook, III, Loretta C. Argrett, Tamara Wenda Ashford, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Stuart L. Brown,
INTERNAL REVENUE SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the tax court’s orders upholding the

determination by Internal Revenue of a deficiency in their 1992

income taxes.    We have reviewed the record and the tax court’s

opinions and find no reversible error.   Accordingly, we affirm on

the reasoning of the tax court.      Yecheskel v. Commissioner of

Internal Revenue, No. 95-10938 (U.S.T.C. Feb. 20, 1997; May 29,

1997).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2